                                    Case 4:18-cv-01044-HSG Document 229-2 Filed 07/14/19 Page 1 of 10


                         A                                 B                   C                 D                                     E
1 Cost Type                                      Date                     Quantity          Cost $        Description
2
           a. FEES OF THE CLERK AND FOR
 3        SERVICE OF PROCESS
 4
 5
 6 Service of Process, Civil LR 54-3(a)(2)
   Attorney service                                           3/29/2019              1.00        233.00 Delivery of subpoena to James Newton by A & A LEGAL
 7                                                                                                      SERVICES
 8 TOTAL                                                                                         233.00
 9
10        b. REPORTERS’ TRANSCRIPTS
11
12 Transcripts for appeal, Civil LR 54-3(b)(1)
13 Trial transcripts                                          6/21/2019              1.00      4,795.70 Trial transcripts for appeal
14 TOTAL                                                                                       4,795.70
15
16 Rulings from the bench, Civil LR 54-3(b)(2)
17 Hearing transcript                                          5/8/2019              1.00        276.00   4/30/2019 Hearing Transcript
18 Hearing transcript                                          5/9/2019              1.00         11.50   4/30/2019 Hearing Transcript
19 Hearing transcript                                                                            114.95   9/13/2018 Hearing Transcript
20 Hearing transcript                                                                            102.85   10/12/2018 Hearing Transcript
21 Hearing transcript                                                                             84.70   10/23/2018 Hearing Transcript
22 Hearing transcript                                                                             31.00   10/12/2018 Hearing Audio Transcript
23 Hearing transcript                                                                             31.00   10/23/2018 Hearing Audio Transcript
24 TOTAL                                                                                         652.00
25
26
27        c. DEPOSITIONS
28
29 Deposition transcript/video recording, Civil LR 54-3(c)(1)
                                       Case 4:18-cv-01044-HSG Document 229-2 Filed 07/14/19 Page 2 of 10


                           A                                    B   C      D                                      E
                                                                                   Deposition transcript of Dr. Eric Matolo (transcript);
                                                                                   • transcript (O + 1) 128 pages @ $6.00/page ($768.00);
                                                                                   • BarkleyAccess (ASCII, PDF, Exhibits) ($35.00); ;
     Depostition Costs                                                      843.00 • delivery fee, Original ($25.00);
                                                                                   • delivery fee, 1 copy ($25.00);
                                                                                   • Green Transcript Savings (-$60.00); ;
30
                                                                                   • Transcript Production Fee ($50.00))
                                                                                   Video Deposition costs for Dr. Eric Matolo (video);
                                                                                   • Video Setup Fee ($115.00);
                                                                                   • Video & Text Streaming Fee ($250.00);
                                                                                   • Interactive Realtime Hookup 113 Pages $ $1.50/page
                                                                                   ($169.50); ;
     Depostition Costs                                                     1556.50
                                                                                   • Videotape Recording / Videographer, 6 hours at $155/hour
                                                                                   $930.00);
                                                                                   • Media stock, 2 disks @ $15 ($30);
                                                                                   • Parking reimbursement ($17.00);
31                                                                                 • Courier (GSO) ($45.00)
32 TOTAL                                                                   2399.50
33
34 Deposition exhibits, Civil LR 54-3(c)(3)
                                                                                   Deposition of Dr. Eric Matolo (exhibits);
                                                                                    • Exhibits, 25 pages @ 0.68/page ($17.00);
                                                                                   • Color copies, 88 pages @ $2/page ($176.00); • Onsite
     Depostition Costs                                                      482.00
                                                                                   copies, 50 pages @ 0.50/ page ($25.00);
                                                                                   • Onsite color copies, 176 pages @ 1.50/page ($264.00)
35
36 TOTAL                                                                    482.00
37
38 Notary & reporter attendance fees, Civil LR 54-3(c)(4),(5)
                                                                                     Deposition of Dr. Eric Matolo (notary)
                                                                                     *Administering Oath, etc. - C.C.P. 2093(b), Gov.C.8211(c)
     Depostition Costs                                                         14.00
                                                                                     ($14.00)
39
40 TOTAL                                                                       14.00
41
42 TOTAL Deposition                                                         2895.5
                                     Case 4:18-cv-01044-HSG Document 229-2 Filed 07/14/19 Page 3 of 10


                         A                                   B   C         D                                      E
43
44        d. REPRODUCTION, EXEMPLIFICATION
45
46
47 Disclosure/formal discovery documents, Civil LR 54-3(d)(2)
                                                                                  ED Production Expenses for data extraction,
                                                                                  processing, searching, archiving and delivery of
                                                                                  electronic document productions, including
     Electronic Discovery production                                              conversion of native files to different formats for
                                                                     1   37440.00
     Costs                                                                        production, creating & refining search lists, and
                                                                                  creating & refining automation for searching and
                                                                                  filtering documents responsive to discovery
48
                                                                                    ED Production Expenses for Metadata extraction &
     Electronic Discovery production                                                document coding of Plaintiff's Initial Disclosure
                                                                     1     714.00
     Costs                                                                          documents (Lilian Loescher-Gracie, 8.4 hours @
49                                                                                  85/hour)
                                                                                    ED Production Expenses for key verification & error
     Electronic Discovery production                                                reduction attendant email data conversion for preparing
                                                                     1     297.50
     Costs                                                                          production deliverables (Lilian LoescherGracie, 3.5
50                                                                                  hours @ 85/hour)
                                                                                    ED Production Expenses for Metadata verification,
                                                                                    deduplication, and document coding, in preparation of
     Electronic Discovery production
     Costs
                                                                     1     953.42   responsive ESI documents for generating production
                                                                                    deliverables (Shauna Hardeman, 11.22 hours @
51                                                                                  85/hour)
                                                                                    ED Production Expenses for document conversion,
                                                                                    document coding, Metadata extraction, of SMS and
     Electronic Discovery production
     Costs
                                                                     1   12643.75   emails, in preparation of responsive ESI documents for
                                                                                    generating production deliverables (Stephanie Pinkham,
52                                                                                  148.75 hours @ 85/hour)
                                                                                    ED Production Expenses for redaction of customer
     Electronic Discovery production                                                identifying information, in preparation for generating
                                                                     1    4602.75
     Costs                                                                          production deliverables (Lilian Loescher-Gracie, 54.15
53                                                                                  hours @ 86/hour)
                                Case 4:18-cv-01044-HSG Document 229-2 Filed 07/14/19 Page 4 of 10


                       A                     B            C            D                                      E
                                                                               ED Production Expenses for redaction of customer
     Electronic Discovery production                                           identifying information, in preparation for generating
                                                                 1     1725.50
     Costs                                                                     production deliverables (Shauna Hardeman, 20.3 hours
54                                                                             @ $85/hour)
                                                                               ED Production Expenses for redaction of customer
     Electronic Discovery production                                           identifying information, in preparation for generating
                                                                 1    13706.25
     Costs                                                                     production deliverables (Stephanie Pinkham, 161.25
55                                                                             hours @ 85/hour)
56 TOTAL E-discovery Costs                                            72083.17
57
58
59
60 Trial exhibits, Civil LR 54-3(d)(4)
   Exhibit Labeling and Preparation          4/30/2019         1.00   1,403.95 Exhibit preparation (stickering, electronic stamping, etc) by
61                                                                             SwayLaw LLC
62 TOTAL Exhibit Labeling                                             1,403.95
63
   Exhibit Preparation                       5/22/2019     363.00       363.00 Color document printing for Dr. Matolo Witness Binder @
64                                                                             1.00/page
   Exhibit Preparation                       5/22/2019     121.00       121.00 Color document printing for Dr. Matolo Witness Binder @
65                                                                             1.00/page
   Exhibit Preparation                       5/22/2019     484.00       484.00 Color document printing for Dr. Matolo Witness Binder @
66                                                                             1.00/page
   Exhibit Preparation                       5/31/2019         4.00       4.00 Color document printing for Dr. Matolo Witness Binder @
67                                                                             1.00/page
   Exhibit Preparation                       5/31/2019        52.00      52.00 Color document printing for Dr. Matolo Witness Binder @
68                                                                             1.00/page
   Exhibit Preparation                       5/31/2019         3.00       3.00 Color document printing for Dr. Matolo Witness Binder @
69                                                                             1.00/page
   Exhibit Preparation                       5/31/2019        28.00      28.00 Color document printing for Dr. Matolo Witness Binder @
70                                                                             1.00/page
   Exhibit Preparation                       5/31/2019     148.00       148.00 Color document printing for Dr. Matolo Witness Binder @
71                                                                             1.00/page
   Exhibit Preparation                       5/31/2019        16.00      16.00 Color document printing for Dr. Matolo Witness Binder @
72                                                                             1.00/page
   Exhibit Preparation                       5/31/2019         1.00       1.00 Color document printing for Dr. Matolo Witness Binder @
73                                                                             1.00/page
                           Case 4:18-cv-01044-HSG Document 229-2 Filed 07/14/19 Page 5 of 10


                       A                B            C           D                                    E
     Exhibit Preparation                5/31/2019        19.00    19.00 Color document printing for Dr. Matolo Witness Binder @
74                                                                      1.00/page
     Exhibit Preparation                5/31/2019        76.00    76.00 Color document printing for Dr. Matolo Witness Binder @
75                                                                      1.00/page
     Exhibit Preparation                5/31/2019        37.00    37.00 Color document printing for Dr. Matolo Witness Binder @
76                                                                      1.00/page
     Exhibit Preparation                5/31/2019        20.00    20.00 Color document printing for Dr. Matolo Witness Binder @
77                                                                      1.00/page
     Exhibit Preparation                5/31/2019        13.00    13.00 Color document printing for Dr. Matolo Witness Binder @
78                                                                      1.00/page
     Exhibit Preparation                5/31/2019         7.00     7.00 Color document printing for Dr. Matolo Witness Binder @
79                                                                      1.00/page
     Exhibit Preparation                5/31/2019         4.00     4.00 Color document printing for Dr. Matolo Witness Binder @
80                                                                      1.00/page
     Exhibit Preparation                5/31/2019        16.00    16.00 Color document printing for Dr. Matolo Witness Binder @
81                                                                      1.00/page
     Exhibit Preparation                5/31/2019         5.00     5.00 Color document printing for Dr. Matolo Witness Binder @
82                                                                      1.00/page
     Exhibit Preparation                5/31/2019        88.00    88.00 Color document printing for Dr. Matolo Witness Binder @
83                                                                      1.00/page
     Exhibit Preparation                5/31/2019     352.00     352.00 Color document printing for Dr. Matolo Witness Binder @
84                                                                      1.00/page
     Exhibit Preparation                 6/4/2019        15.00    15.00 Color document printing for Dr. Matolo Witness Binder @
85                                                                      1.00/page
     Exhibit Preparation                 6/4/2019         6.00     6.00 Color document printing for Dr. Matolo Witness Binder @
86                                                                      1.00/page
     Exhibit Preparation                 6/4/2019         9.00     9.00 Color document printing for Dr. Matolo Witness Binder @
87                                                                      1.00/page
     Exhibit Preparation                 6/4/2019         2.00     2.00 Color document printing for Dr. Matolo Witness Binder @
88                                                                      1.00/page
     Exhibit Preparation                 6/4/2019         6.00     6.00 Color document printing for Dr. Matolo Witness Binder @
89                                                                      1.00/page
     Exhibit Preparation                 6/4/2019         6.00     6.00 Color document printing for Dr. Matolo Witness Binder @
90                                                                      1.00/page
     Exhibit Preparation                 6/4/2019         4.00     4.00 Color document printing for Dr. Matolo Witness Binder @
91                                                                      1.00/page
     Exhibit Preparation                 6/4/2019     129.00     129.00 Color document printing for Dr. Matolo Witness Binder @
92                                                                      1.00/page
                            Case 4:18-cv-01044-HSG Document 229-2 Filed 07/14/19 Page 6 of 10


                        A                B            C           D                                       E
      Exhibit Preparation                 6/4/2019        24.00       24.00 Color document printing for Dr. Matolo Witness Binder @
93                                                                          1.00/page
      Exhibit Preparation                 6/4/2019         6.00        6.00 Color document printing for Dr. Matolo Witness Binder @
94                                                                          1.00/page
      Exhibit Preparation                 6/4/2019        24.00       24.00 Color document printing for Dr. Matolo Witness Binder @
95                                                                          1.00/page
      Exhibit Preparation                5/22/2019        42.00       10.08
                                                                            Document printing for Dr. Matolo Witness Binder @ .24/page
96
      Exhibit Preparation                5/22/2019        14.00        3.36
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
97
      Exhibit Preparation                5/22/2019        56.00       13.44
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
98
      Exhibit Preparation                5/31/2019        12.00        2.88
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
99
      Exhibit Preparation                5/31/2019         3.00        0.72
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
100
      Exhibit Preparation                5/31/2019         1.00        0.24
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
101
      Exhibit Preparation                5/31/2019        20.00        4.80
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
102
      Exhibit Preparation                5/31/2019        11.00        2.64
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
103
      Exhibit Preparation                5/31/2019         1.00        0.24
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
104
      Exhibit Preparation                5/31/2019         1.00        0.24
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
105
      Exhibit Preparation                5/31/2019         4.00        0.96
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
106
      Exhibit Preparation                5/31/2019         4.00        0.96
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
107
      Exhibit Preparation                5/31/2019        88.00       21.12
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
108
      Exhibit Preparation                5/31/2019         2.00        0.48
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
109
      Exhibit Preparation                5/31/2019         8.00        1.92
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
110
      Exhibit Preparation                5/31/2019         1.00        0.24
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
111
                            Case 4:18-cv-01044-HSG Document 229-2 Filed 07/14/19 Page 7 of 10


                        A                B            C           D                                       E
      Exhibit Preparation                5/31/2019         4.00        0.96
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
112
      Exhibit Preparation                5/31/2019         1.00        0.24
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
113
      Exhibit Preparation                5/31/2019         4.00        0.96
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
114
      Exhibit Preparation                5/31/2019         4.00        0.96
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
115
      Exhibit Preparation                5/31/2019        11.00        2.64
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
116
      Exhibit Preparation                5/31/2019        44.00       10.56
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
117
      Exhibit Preparation                5/31/2019         1.00        0.24
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
118
      Exhibit Preparation                5/31/2019         1.00        0.24
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
119
      Exhibit Preparation                5/31/2019         4.00        0.96
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
120
      Exhibit Preparation                5/31/2019         5.00        1.20
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
121
      Exhibit Preparation                5/31/2019         1.00        0.24
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
122
      Exhibit Preparation                5/31/2019         8.00        1.92
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
123
      Exhibit Preparation                5/31/2019         1.00        0.24
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
124
      Exhibit Preparation                5/31/2019        44.00       10.56
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
125
      Exhibit Preparation                5/31/2019         4.00        0.96
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
126
      Exhibit Preparation                5/31/2019         4.00        0.96
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
127
      Exhibit Preparation                5/31/2019        22.00        5.28
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
128
      Exhibit Preparation                5/31/2019        44.00       10.56
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
129
      Exhibit Preparation                5/31/2019        32.00        7.68
                                                                              Document printing for Dr. Matolo Witness Binder @ .24/page
130
                                 Case 4:18-cv-01044-HSG Document 229-2 Filed 07/14/19 Page 8 of 10


                        A                     B            C            D                                        E
      Exhibit Preparation                     5/31/2019        11.00         2.64
                                                                                    Document printing for Dr. Matolo Witness Binder @ .24/page
131
132   TOTAL Matolo Witness Binder                                      2,212.32
133
134   Exhibit Preparation                      6/4/2019       8.00           1.92   Documents for Johnson Witness binder @ .24/page
135   Exhibit Preparation                      6/4/2019       8.00           1.92   Documents for Johnson Witness binder @ .24/page
136   Exhibit Preparation                      6/4/2019     172.00          41.28   Documents for Johnson Witness binder @ .24/page
137   Exhibit Preparation                      6/4/2019       8.00           1.92   Documents for Johnson Witness binder @ .24/page
138   Exhibit Preparation                      6/4/2019      32.00           7.68   Documents for Johnson Witness binder @ .24/page
139   Exhibit Preparation                      6/4/2019       8.00           1.92   Documents for Johnson Witness binder @ .24/page
140   Exhibit Preparation                      6/4/2019      20.00           4.80   Documents for Johnson Witness binder @ .24/page
141   Exhibit Preparation                      6/4/2019      32.00           7.68   Documents for Johnson Witness binder @ .24/page
142   Exhibit Preparation                      6/4/2019       8.00           1.92   Documents for Johnson Witness binder @ .24/page
143   Exhibit Preparation                      6/4/2019      12.00           2.88   Documents for Johnson Witness binder @ .24/page
144   TOTAL Johnson Witness Binder                                          73.92
145
146   Exhibit Preparation                      6/7/2019      36.00       33.39 Witness Binder Production by Off-site document services
      Exhibit Preparation                      6/7/2019     324.00       36.29 Document printing for Witness Binders by Off-site document
147                                                                            services
      Attorney service                        6/10/2019         1.00    210.00 Delivery of Exhibit Flash Drive to Court by A & A LEGAL
148                                                                            SERVICES
      Exhibit Preparation                                       1.00     45.57 Specialized Paper for printing trial exhibit sets and
                                                                               exhibits for witness binders, 24# paper, 96
149                                                                            brightness, 3-hole prepunched from Kelly Paper
      Exhibit Preparation                                       1.00     68.13 Specialized Paper for printing trial exhibit sets and
                                                                               exhibits for witness binders, 24# paper, 96
                                                                               brightness, 3-hole prepunched from Marin Office Supply for
150                                                                            binders
151   Exhibit Preparation                                       1.00    580.95 Copies & Prints of Trial Exhibits for witness binders
152   TOTAL Witness Binders                                             974.33
153
154   Pretrial Filings Binders                4/17/2019        16.00         3.84 Printing Vior Dire Requested by Court @ .24/page
155   Pretrial Filings Binders                4/17/2019         1.00         0.24 Printing Case Binder Cover -- PC filings @ .24/page
      Pretrial Filings Binders                4/17/2019        18.00         4.32 Printing Defendant's Exhibit List w/ Plaintiff's Objections @
156                                                                               .24/page
157 Pretrial Filings Binders                  4/17/2019         2.00         0.48 Printing Case Binder Cover -- PC filings @ .24/page
    Pretrial Filings Binders                  4/17/2019        31.00         7.44 Printing Plaintiff's Witness List w/ Defendant Objections @
158                                                                               .24/page
                               Case 4:18-cv-01044-HSG Document 229-2 Filed 07/14/19 Page 9 of 10


                        A                   B            C            D                                          E
    Pretrial Filings Binders                4/17/2019        31.00         7.44 Printing Plaintiff's List w/ Defendant's Objections @ .24/page
159
160 Pretrial Filings Binders                4/18/2019         8.00      1.92 Joint Proposed Statement of the Case
    Pretrial Filings Binders                4/17/2019        18.00      4.32 Printing Defendant's Exhibit List w/ Plaintiff's Objections @
161                                                                          .24/page
162 Pretrial Filings Binders                4/17/2019         7.00      1.68 Printing Ex B -- Defendant's Witness List @ .24/page
    Pretrial Filings Binders                4/17/2019        60.00     14.40 Printing Joint Pretrial Statement and Proposed Order @
163                                                                          .24/page
164 Pretrial Filings Binders                4/17/2019       6.00        1.44 Printing Ex. A -- Witness & Exhibit List @ .24/page
165 Pretrial Filings Binders                4/17/2019       1.00        0.24 Printing Case Binder Cover -- PC filings @ .24/page
166 Pretrial Filings Binders                4/17/2019      14.00        3.36 Printing Defendant's Proposed Verdict Form @ .24/page
167 Pretrial Filings Binders                4/17/2019       7.00        1.68 Printing Ex B -- Defendant's Witness List @ .24/page
168 Pretrial Filings Binders                4/17/2019     312.00       74.88 Printing Joint Proposed Jury Instructions @ .24/page
169 Pretrial Filings Binders                4/17/2019      16.00        3.84 Printing Proposed verdict Form (Defendant) @ .24/page
    Pretrial Filings Binders                4/16/2019       2.00       46.41 Production of Joint Pretrial Statement binders required by
170                                                                          Court by Off-site document services
    Pretrial Filings Binders                4/16/2019         2.00     40.11 Production of Joint Pretrial Statement binders required by
171                                                                          Court by Off-site document services
    Pretrial Filings Binders                4/16/2019        70.00     64.92 Production of Joint Pretrial Statement binders required by
172                                                                          Court by Off-site document services
    Pretrial Filings Binders                4/16/2019     152.00      140.98 Production of Joint Pretrial Statement binders required by
173                                                                          Court by Off-site document services
    Pretrial Filings Binders                4/16/2019     862.00       96.54 Printing of Joint Pretrial Statement materials for binders
174                                                                          required by Court by Off-site document services
    Pretrial Filings Binders                4/16/2019     546.00       61.15 Printing of Joint Pretrial Statement materials for binders
175                                                                          required by Court by Off-site document services
    Attorney delivery service               5/10/2019         1.00    246.75 Delivery of Pretrial Conference Statements to Court by A & A
176                                                                          LEGAL SERVICES
177 TOTAL PreTrial Binders                                            828.38
178
    Equipment for Exh. Delivery             5/23/2019         1.00         8.51 Flash drive for delivery of exhibits to Court as required by
179                                                                             Court's Standing Order
    Equipment for Exh. Delivery             5/30/2019         1.00         8.40 Flash drive for delivery of exhibits to Court as required by
180                                                                             Court's Standing Order
    TOTAL Equipment for Exh.
                                                                          16.91
181 Delivery
182
183 TOTAL EXH PREP                                                   5,509.81
184
                                  Case 4:18-cv-01044-HSG Document 229-2 Filed 07/14/19 Page 10 of 10


                         A                       B           C            D                                    E
185
       *WITNESS FEES/EXPENSES COMPUTATION
      WORKSHEET FOR ITEM 8.e OF REQUEST TO TAX
186            COSTS (28 USC 1821)
187
188 Jeremiah Johnson
    Meals during travel                           6/4/2019       1.00      39.87 Per Diem for food for Jeremiah Johnson as set by 28 U.S.C.
189                                                                              1821; 5 U.S.C. 5702 and GSA perdiem rates
    Meals during travel                           6/5/2019       1.00      29.04 Per Diem for food for Jeremiah Johnson as set by 28 U.S.C.
190                                                                              1821; 5 U.S.C. 5702 and GSA perdiem rates
    Meals during travel                           6/7/2019       1.00       5.00 Per Diem for food for Jeremiah Johnson as set by 28 U.S.C.
191                                                                              1821; 5 U.S.C. 5702 and GSA perdiem rates
    Meals during travel                           6/7/2019       1.00       3.50 Per Diem for food for Jeremiah Johnson as set by 28 U.S.C.
192                                                                              1821; 5 U.S.C. 5702 and GSA perdiem rates
193 Hotel Stay                                    6/3/2019       1.00     894.48 June 22, 2019, receipt from Oakland Marriott City Center
194 TOTAL Jeremiah Johnson                                                971.89
195
196 James Newton
197 Witness fee                                  3/22/2019       1.00         60.07 James Newton witness fees and mileage costs
198 TOTAL James Newton                                                        60.07
199
200 Daniel Woods
201 Witness fee                                  3/22/2019       1.00         53.63 Daniel Woods witness fees and mileage costs
202 TOTAL Daniel Woods                                                        53.63
203
204 Doug Busch
205 Witness fee                                  3/22/2019       1.00         46.15 Doug Busch witness fees and mileage costs
206 TOTAL Doug Busch                                                          46.15
207
208 Total Witness Fees                                                   1,131.74
209
210 Total Bill of Costs                                                 87,300.92
